Citation Nr: 9907230	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-51 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for dermatitis of the 
hands.  

2.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a cervical spine injury.  

4.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder tendinitis.  

5.  Entitlement to an evaluation in excess of 10 percent for 
left shoulder tendinitis.  

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a low back injury.

7.  Entitlement to a compensable evaluation for calluses of 
the right foot.

8.  Entitlement to a compensable evaluation for calluses of 
the left foot.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to May 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which denied the claims on appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he currently suffers from 
dermatitis of the hands, and that this was incurred in 
service.  He maintains that the dermatitis flares up 
periodically, occurring around three times a year and lasting 
"about a week," and that the symptoms consist of "little 
white dots" between the fingers on the wrists.  
In addition, the veteran contends that the currently assigned 
noncompensable evaluations for pseudofolliculitis barbae and 
for calluses of the right and left feet, as well as the 10 
percent evaluations assigned for residuals of an injury to 
the cervical spine, tendinitis of the right and left 
shoulders, and residuals of an injury to the low back, do not 
accurately reflect the severity of his disabilities.  

The veteran maintains that pseudofolliculitis barbae prevents 
him from shaving with a razor because this causes bumps on 
his skin, and subsequent shaving with a razor results in 
"cutting myself to shreds."  Instead he has to use a 
"clipper" to shave, and he can only shave this way three 
times a week.  In addition, the veteran maintains that his 
cervical spine disability causes him to be very protective of 
his neck and guarded in his movements, and that turning his 
head causes pain, cracking and popping in the neck.  He 
contends that his cervical disability, as well as his 
lumbosacral disability, cause difficulty sleeping, and that 
he suffers from "an aching, . . . constant pain," in the 
collarbone.  As regards his low back, he suffers from a 
throbbing pain and stiffness that makes it difficult to sit 
for longer than 20 minutes, as well as muscle spasm on a 
weekly basis.

The veteran maintains further that both his shoulders pop and 
creak when he lifts his arms above his head, and that he 
suffers from sharp pains and weakness in the shoulders when 
lifting objects, and a numbness in the arms, shoulder joints 
and chest when sitting at a typewriter or computer keyboard 
for hours at a time.  Finally, the veteran maintains that he 
has heavy calluses on both feet and that these sometimes 
develop into painful, burning blisters from prolonged walking 
or standing, making it feel like he is walking on hot coals.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for dermatitis of the hands is well 
grounded.  It is further the decision of the Board that the 
preponderance of the evidence is against compensable 
evaluations for pseudofolliculitis barbae but that the 
evidence warrants a 10 percent rating for calluses of the 
left foot and a 10 percent rating for calluses of the right 
foot.  Finally, it is the decision of the Board that the 
preponderance of the evidence is against evaluations in 
excess of 10 percent for residuals of a cervical spine 
injury, right and left shoulder tendinitis, and residuals of 
a low back injury. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for dermatitis of the hands is not supported by cognizable 
evidence showing that such a claim is plausible or capable of 
substantiation.

2.  Pseudofolliculitis barbae is manifested by no more than 
slight, if any, exfoliation, exudation or itching on a non 
exposed surface or small area.

3.  Residuals of a cervical spine injury more closely 
approximates slight limitation of motion than it approximates 
moderate limitation of motion. 

4.  Right shoulder tendinitis is manifested by flexion to 180 
degrees, with pain on motion.  

5.  Left shoulder tendinitis is manifested by flexion to 180 
degrees, with pain on motion.  

6.  Residuals of a low back injury are manifested by pain on 
motion, but no muscle spasm on extreme forward bending, or 
loss of lateral spine motion. 

7.  Calluses of the right foot are manifested by pain on 
manipulation and use of the foot.

8.  Calluses of the left foot are manifested by pain on 
manipulation and use of the foot.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for dermatitis 
of the hands is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for a compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806 (1998).

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a cervical spine injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5290.

4.  The schedular criteria for an evaluation in excess of 10 
percent for right shoulder tendinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.40, 4.71a, 
Diagnostic Codes 5299-5003-5201.

5.  The schedular criteria for an evaluation in excess of 10 
percent for left shoulder tendinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.40, 4.71a, 
Diagnostic Codes 5299-5003-5201.

6.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a low back injury have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5294.

7.  A 10 percent evaluation is warranted for calluses of the 
left foot and a 10 percent rating is warranted for calluses 
of the right foot.  38 C.F.R. §§ 4.40, 4.45, 4.59 and 4.71a 
DC 5299-5284 (1998), DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Dermatitis of the Hands

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Service medical records noted treatment for dermatitis in 
1982.  An October 1994 VA dermatology examination report 
noted that the veteran was asymptomatic and the examiner 
diagnosed "dermatitis of the hands which has resolved."  A 
January 1996 VA dermatology examination report noted that the 
veteran had no subjective complaints, his skin looked normal 
and the diagnosis was "normal physical exam."  

At his March 1996 personal hearing, the veteran testified 
that he was not having any problems with the hands "right 
now," but that the problem would periodically flare up, on 
average occurring three times a year and lasting "about a 
week."  He said that the last such occurrence was in October 
of the previous year, and that the symptoms consisted of 
"little white dots . . . between my fingers [and] . . . on 
my wrists."  He stated that he has not sought medical 
treatment since separation from service, but has treated the 
condition himself with Vaseline.  He stated further that 
others had witnessed the skin condition, including his wife, 
but that he had been separated from her for the past two 
years.  
 
Because of the lack of a current diagnosis of dermatitis, the 
veteran's claim for service connection for dermatitis does 
not meet the first requirement for a well grounded claim, and 
hence must be denied.  The only evidence presented by the 
veteran concerning these issues consists of his own 
statements.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis of a current condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Because of the lack of 
competent evidence of such a current disorder in this case, 
the claim for service connection for dermatitis of the hands 
is not well grounded and is thus denied.  

II.  Claims for Increased Evaluations

a.  Pseudofolliculitis Barbae

Service connection for pseudofolliculitis barbae was granted 
by the RO in December 1994, and a noncompensable evaluation 
was assigned, effective June 1994.  This decision was based 
on service medical records that noted a diagnosis of 
pseudofolliculitis of the face, and on an October 1994 VA 
examination report that noted "a few" papules present in 
the bearded area of the face, with no signs of ingrown hairs, 
and no inflammation, erythema, swelling or tenderness.  The 
examiner diagnosed pseudofolliculitis barbae.  A January 1996 
VA examination report noted that the veteran's skin looked 
normal and that no pseudofolliculitis barbae could be found.  
The diagnosis was history of pseudofolliculitis barbae.  

The veteran testified at his March 1996 personal hearing that 
he cannot shave with a razor because this causes his hairs to 
curl back under the skin and cause bumps, and that subsequent 
shaving with a razor would then be like "cutting myself to 
shreds."  He stated that he has to use a "clipper" to 
shave instead, and that he can only shave this way three 
times a week.  He indicated that the condition was currently 
"good" because he was using a clipper, but stated that he 
had scar tissue from attempting to shave while the bumps were 
present.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The veteran's pseudofollicilitis barbae is rated under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, by analogy to 
eczema.  Under this code, a 10 percent evaluation is 
warranted for exfoliation, exudation or itching involving an 
exposed surface or extensive area, and a noncompensable 
evaluation is warranted for slight if any exfoliation, 
exudation or itching on a non exposed surface or small area.  
In view of the fact that the first VA examination detected 
only "a few" papules, with no other symptoms, the more 
recent examination detected no symptoms whatsoever, and the 
veteran testified that the condition was currently "good," 
the Board finds that the preponderance of the evidence is 
against a compensable evaluation for pseudofolliculitis 
barbae.  Accordingly, the veteran's claim is denied.

b.  Residuals of a Cervical Spine Injury

Service connection for residuals of a cervical spine injury 
was granted by the RO in December 1994, and a 10 percent 
evaluation was assigned, effective June 1994.  This decision 
was based on a history of neck and back injuries from the 
veteran's repetitive job of lifting and storing boxes.  An 
October 1994 VA examination report noted that there was no 
spasm of the paracervical muscle, but there was moderate 
tenderness at the level of C2 through C5 with forward flexion 
and backward extension against resistance.  Flexion was to 25 
degrees, extension was to 30 degrees, rotation to the left 
and right was to 45 degrees.  The examiner's diagnosis was 
residuals of an injury to the neck with limitation of motion.  
X-rays were noted to reveal a normal cervical spine.  

A January 1996 VA examination report noted that the veteran 
complained of constant pain, stiffness and limitation of 
motion of the neck.  Upon examination, tenderness was 
elicited in the region of the left paravertebral muscle.  
There was no fixed deformity.  Flexion was to 30 degrees, 
extension was to 25 degrees, lateral flexion to the left was 
to 30 degrees, lateral flexion to the right was to 40 
degrees, and rotation was to 55 degrees bilaterally.  The 
report indicated that pain was present on extension and left 
lateral flexion.  X-rays of the cervical spine were normal.  
The examiner diagnosed probable cervical sprain, residuals of 
injury.  A neurological examination report noted that there 
were no neurological problems from the veteran's cervical 
injury.

The veteran testified at his personal hearing that because of 
his cervical spine disability, he is very protective of his 
neck, and guarded in his movements.  He stated that turning 
his head to the side caused pain, cracking and popping in the 
neck, and that he also suffered from headaches, although he 
was not sure if these were related to his neck disorder.  He 
indicated that his cervical disability, as well as his 
service-connected lumbosacral disability, caused difficulty 
sleeping, and that he suffered from "an aching, . . . 
constant pain," that could be felt in the collarbone.  

Under 38 C.F.R. § 4.71a, DC 5290, a 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine, and a 10 percent evaluation is warranted for slight 
limitation of motion.  In view of the ranges of motion shown 
in the two VA examinations, the veteran's complaints of pain, 
and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995), the Board 
finds that the veteran's cervical disability manifests slight 
limitation of motion.  However, in view of the lack of 
pathological findings supporting the veteran's complaints, 
the Board finds that the veteran's cervical disability 
picture more closely approximates slight limitation of motion 
than it approximates moderate limitation of motion.  

c.  Tendinitis of the Shoulders

Service connection for tendinitis of the right and left 
shoulders was granted by the RO in December 1994, and a 
noncompensable evaluation was assigned for each disability.  
This decision was based on an October 1994 VA examination 
report that noted that the veteran gave a history of chronic 
shoulder pain from stacking boxes in service for six years.  
Examination of the right shoulder revealed no warmth or 
swelling, but crepitation was noted, as well as mild 
tenderness over the anterior deltoid with forward flexion and 
abduction against resistance.  Muscle strength was noted to 
be good, with no muscle atrophy.  Flexion of the right upper 
extremity was noted to be to 180 degrees, abduction was to 
180 degrees, and internal and external rotation was to 90 
degrees.  

Examination of the left shoulder revealed no warmth or 
swelling, no muscle atrophy, and muscle strength was noted to 
be good.  Crepitation was noted, as well as mild tenderness 
over the anterolateral deltoid with forward flexion and 
abduction against resistance.  Flexion was to 180 degrees, 
abduction to 180 degrees, and internal and external rotation 
was to 90 degrees.  X-rays of the shoulders revealed no 
significant bone or joint abnormality of the shoulders.  The 
examiner's diagnosis was residuals of injury to the 
shoulders, with arthritic changes.  

VA outpatient treatment records from September 1995 noted 
that the veteran complained of pain in the left shoulder.  
Range of motion was described as "good."  Degenerative 
joint disease was suspected.  

A January 1996 VA examination report noted that the veteran 
complained of pain in both shoulders.  Range of motion was 
described as "normal" by the examiner, but pain was noted 
on both passive and active motion.  Pain was elicited by 
external and internal rotation of the right shoulder, and by 
abduction of the left shoulder.  In addition, pain was 
elicited anterior to the acromion in the region of both 
shoulders, predominantly on the right.  The diagnosis was 
probable tendonitis in both shoulders.  

At his personal hearing, the veteran testified that both 
shoulders pop and creak when he lifts his arms above his 
head, with the left being worse.  He stated further that he 
suffered from sharp pains and weakness in the shoulders when 
lifting objects, and a numbness in the arms, shoulder joints 
and chest, when sitting at a typewriter or computer keyboard 
for hours at a time.  He also indicated, however, that he is 
able to lift both arms above his head, and is able to move 
them down and to place his hands together behind his back.  

Based on the results of the January 1996 VA examination 
report, the RO, in December 1996, increased the evaluations 
for tendinitis of the left and right shoulders, to 10 percent 
for both shoulders, effective June 1994.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative 
osteoarthritis, established by X-ray, is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When 
limitation of motion of the joint is noncompensable under the 
appropriate diagnostic code, a 10 percent evaluation is 
warranted for each joint affected by limitation of motion.  
Under DC 5201, a 20 percent evaluation is warranted for 
limitation of motion of the arm to shoulder level.  In view 
of the fact that the VA examinations indicated that the 
veteran could flex both arms to 180 degrees, and the veteran 
testified that he could raise his arms above his head, the 
Board finds that neither the veteran's right nor left 
shoulder tendinitis approximates a 20 percent evaluation.  
However, in view of the veteran's complaints of pain on 
motion, and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and DeLuca, 8 Vet. App. at 205-206, the Board is 
satisfied that the current 10 percent evaluations for both 
right and left shoulder tendinitis are accurate.  
d.  Residuals of a Low Back Injury

Service connection for a low back injury was granted by the 
RO in December 1996, and a 10 percent evaluation assigned, 
effective July 1994.  This decision was based on a history of 
neck and back injuries from the veteran's repetitive job of 
lifting and storing boxes.  An October 1994 VA examination 
report noted that there was no spasm present in the 
paravertebral muscle of the lumbar area, but there was 
tenderness at the level of L3 through L5.  Flexion was to 85 
degrees, extension was to 30 degrees, lateral flexion was to 
35 degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  Neurological examination of the lower 
extremities was normal.  The examiner diagnosed residuals of 
an injury to the back with limitations of motion.  

A January 1996 VA examination report noted that the veteran 
complained of constant lower back pain and an inability to 
lift heavy objects or to sleep due to pain.  Tenderness was 
elicited in the region of the L5/S1 level, but there was no 
spasm of the paravertebral muscles.  Flexion was to 75 
degrees, extension was to 30 degrees, left lateral flexion 
was to 35 degrees, right lateral flexion was to 40 degrees, 
rotation to the left was to 35 degrees, and rotation to the 
right was to 25 degrees.  The examiner noted that pain was 
present on flexion and rotation to the right.  X-rays of the 
lumbar spine were noted to be normal, and the examiner 
diagnosed chronic lumbar/sacral strain, residuals of injury.  

The veteran testified at his personal hearing that he 
suffered from a throbbing pain and stiffness and that his 
back disorder made it difficult to sit for longer than 20 
minutes to half an hour.  He denied any radiating pain into 
the lower extremities, but complained of muscle spasm on a 
weekly basis, which he described as a tightness and twitching 
of the muscles. 

Under 38 C.F.R. § 4.71a, DC 5294, a 20 percent evaluation is 
warranted for sacroiliac injury and weakness with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 10 percent 
evaluation is warranted for characteristic pain on motion.  
While the veteran has complained of pain on motion, the 
medical evidence does not reveal the presence of muscle spasm 
on extreme forward bending, or of loss of lateral spine 
motion.  Indeed the medical evidence indicates that lateral 
flexion was to 35 degrees on the left, and to 40 degrees on 
the right.  The Board therefore finds that the veteran's low 
back disability picture more closely approximates a 10 
percent evaluation than it does a 20 percent evaluation.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 
8 Vet. App. at 205-206.  However, the Board notes that pain 
on motion is the sole criteria justifying the 10 percent 
evaluation under DC 5294.  Accordingly, additional 
consideration is not warranted for functional loss due to 
pain.  

e.  Calluses of the Feet

Service connection for calluses of the right and left feet 
was granted by the RO in December 1994, and a noncompensable 
evaluation assigned for both disabilities, effective June 
1994.  The RO evaluated the veteran's calluses under 
38 C.F.R. § 4.71a, DC 5299-5276, by analogy to acquired 
flatfoot.  The rating decision was based on service medical 
records that noted a diagnosis of calluses and blisters of 
the feet.  An October 1994 VA examination report noted that 
the veteran complained of occasional pain in both feet with 
prolonged walking.  He could stand, rise on the heels and 
toes, and squat without difficulty, and his gait was normal.  
Examination of both feet revealed callus formation of the 
first and fifth metatarsal heads of the plantar surfaces 
bilaterally, with mild tenderness to palpation, but no sign 
of erythema or infection, and no other deformities.  X-rays 
similarly revealed no significant bone or joint abnormality, 
and the examiner's diagnosis was calluses of both feet.  

At his personal hearing, the veteran testified that he had 
heavy calluses "on both balls of my feet and on the 
outsteps, right across from the balls of my feet."  He 
stated that he would sometimes develop blisters from 
prolonged walking or standing, especially if doing so on hard 
surfaces.  He stated that the calluses caused pain that 
"burn[ed] awfully bad," and that he felt like he was 
"walking on hot coals."  He stated that he still would wear 
inserts or padding he was issued in service, and that he wore 
these on a daily basis.  He stated that up until December 
1995, when he was working as a security guard, a job that 
entailed standing for up to 12 hours a day, he would develop 
blisters on average every month and a half.  He also 
indicated, however, that he was no longer working in this 
position as he had started attending school.

Under DC 5276, a 10 percent evaluation is warranted for 
moderate symptoms, with the weight bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, unilateral or 
bilateral.  A noncompensable evaluation is warranted for mild 
symptoms relieved by built-up shoe or arch supports.  The 
Board finds that the functions affected by calluses of the 
feet, as well as the anatomical localization and 
symptomatology, may be rated under DC 5284, which provides a 
10 percent rating for moderate injuries to a foot and a 20 
percent rating for moderately severe injuries to a foot.  See  
38 C.F.R. § 4.20.  

As noted above, the medical findings showed that the veteran 
could perform various movements without difficulty, there 
were no signs of erythema, infection, or other deformities, 
either externally or by X-ray, the only symptom appeared to 
be pain on manipulation and use of the feet.  In view of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 
8 Vet. App. at 205-206, the Board finds that the veteran's 
complaints of pain are indicative of moderate disability as 
to each foot.  Therefore, a 10 percent evaluation is 
warranted for calluses of the left foot and a 10 percent 
rating is warranted for calluses of the right foot.  This 
provides a greater benefit to the veteran if the Board rated 
the disability as flat feet under DC 5276. 

In view of the lack of such symptoms as the weight bearing 
line being located over or medial to the great toe, or inward 
bowing of the tendo achillis, or symptoms analogous to these, 
and in view of clearly less than a moderately severe injury 
to either foot, the Board finds that calluses of each foot 
are no more than moderately disabling .  Accordingly, an 
evaluation in excess of 10 percent for each foot is not 
warranted.  



ORDER

Entitlement to service connection for dermatitis of the hands 
is denied.

Entitlement to a compensable evaluation for 
pseudofolliculitis barbae is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a cervical spine injury is denied.

Entitlement to an evaluation in excess of 10 percent for 
right shoulder tendinitis is denied.

Entitlement to an evaluation in excess of 10 percent for left 
shoulder tendinitis is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a low back injury is denied.

Entitlement to a 10 percent evaluation for calluses of the 
left foot and a 10 percent rating for calluses of the right 
foot is granted, subject to the applicable regulations 
governing the payment of monetary awards.  




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date which appears on the face of 
this decision constitutes the date of mailing and the copy of 
this decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals.




- 5 -


